Exhibit 10.1

 

Memorandum of Understanding

 

We are presenting an agreement in principle between Corinthian Colleges, Inc.
and its subsidiaries (“Corinthian”) and the U.S. Department of Education (“the
Department”) that will be followed up by Corinthian presenting the Department an
operating agreement (the “Operating Agreement”) that is agreeable to the
Department no later than July 1, 2014.

 

As a condition for the release of the Immediate $16 million (defined below) of
student financial assistance funds under Title IV of the Higher Education Act of
1965, as amended (the amount of funds Corinthian has indicated is needed to meet
necessary and appropriate expenses through June 27), the Department proposes
this Memorandum of Understanding (the “MOU”) for the implementation of a
Transition Plan (the “Plan”) that will result in the sale of certain of the
Corinthian institutions that are participants in the Title IV Programs (the
“Institutions”) and the teaching out of other Institutions owned by Corinthian,
in an agreed upon manner and over an agreed upon period of time as set forth in
this MOU.

 

Corinthian will provide, in a timely manner, the outstanding data requested by
the Department, and as committed to by Corinthian in an email dated June 17,
2014.  Corinthian and the Department will issue mutually agreeable public
statements (consistent with Corinthian’s obligations under federal securities
laws) by June 23, 2014.

 

Agreed Statement of Principles

 

·                  Students will be given an opportunity to complete their
education without material interruption, change or additional cost.

 

·                  Faculty and staff will be treated in a manner that causes
minimal personal and financial disruption.

 

·                  The Plan will consider the value of the schools for students,
employees, and taxpayers, and respect the interests of the government and
Corinthian’s federal and state law obligations (including fiduciary duties) and
contractual obligations.

 

1

--------------------------------------------------------------------------------


 

·                  The definitive agreements for any Sales Schools (as defined
below) contemplated by this plan are intended to be executed within
approximately 6 months from the signing of this MOU.

 

·                  Within thirty (30) days from the date hereof, Corinthian
shall prepare and deliver to the Department the teach-out plans for all U.S.
locations that participate in the Title IV Program.  These plans may include
agreements with other institutions to take over the teach-out process.

 

·                  Corinthian will make disclosures to be agreed upon in the
Operating Agreement to any new or prospective students seeking to enroll after
the date of this MOU in schools that the Department determines are ineligible
for Title IV participation or deny recertification for Title IV participation.

 

Immediate Funding

 

·                  The Department’s current HCM-1 disbursement method for
Corinthian and the attendant 21-day disbursement delay will remain in effect
unless further modified by the Department based upon continuing review of the
Corinthian institutions or upon the signing of the Operating Agreement.  The
Operating Agreement will provide for appropriate continued disbursements of
Title IV funds to permit Corinthian to fund its operations in the ordinary
course and effectuate the principles of this MOU.

 

·                  Effective immediately, the Department will allow Corinthian
to immediately draw down $6.5 million of Title IV student aid funds for student
rosters that it previously submitted and immediately draw down (consistent with
the Department’s ordinary course processing times) an additional $9.5 million
for student rosters that it will submit to the Department on or before June 27,
2014 (the “Immediate $16 million”).

 

2

--------------------------------------------------------------------------------


 

·                  The agreement to provide immediate funding described herein
is conditioned on substantiation by Corinthian, on timely demand by the
Department, that the data submitted is accurate and that it is entitled to the
Title IV student aid funds it claims, and any further funding will be
conditioned on the results of the  Department’s subsequent timely review of this
data. The Department’s requests for substantiation of the accuracy of data
submitted shall be consistent with ordinary course HCM-1 disbursement processing
and the data elements described in the second succeeding bullet point below.

 

·                  The use of the Immediate $16 million in Title IV student aid
funds shall be used only for ordinary course liabilities (not including debt
repayment), and shall not be used for extraordinary bonuses or settlement of
lawsuits or investigations by other federal or state agencies, and the Monitor
(as defined below) shall review disbursements related to the Immediate $16
million.

 

·                  Corinthian will provide a list of eligible students for whom
disbursements will be requested, including for each student: OPEID of the
institution the student is attending, Name, Social Security Number, Date of
Enrollment, Expected Graduation Date, Prior Disbursement Amounts by Program, and
Current Disbursement Amounts by Program.

 

Appointment of Monitor

 

·                  Corinthian will promptly (and in no event later than two
weeks after execution of the Operating Agreement) contract with an independent,
experienced compliance and business monitor (the “Monitor”) who is acceptable to
the Department, and whose duties will be specified in a separate agreement
between Corinthian and the Department.

 

3

--------------------------------------------------------------------------------


 

·                  The Monitor will have full and complete access to Corinthian
personnel and budgets, including financial forecasts, results of operations and
cash receipts and disbursements (including, without limitation, disbursements of
the Immediate $16 million) and any and all documents Corinthian is providing to
potential buyers, accreditors and the Department.

 

·                  The Monitor will regularly provide documents and report to
the Department on Corinthian’s progress in fulfilling the terms of the Operating
Agreement and will provide contemporaneous access to the Department to all data
described above.

 

Enrollment of New Students

 

·                  Corinthian will  continue new student enrollments in the
ordinary course from the date hereof until execution of the Operating Agreement,
at which time Corinthian shall promptly (and in no event more than one week
after execution of the Operating Agreement) discontinue enrollments in any
schools designated as teach-out schools (the “Teach-out Schools”).  From the
date hereof until the execution of the Operating Agreement, Corinthian shall not
draw Title IV funds for new students.  Following execution of the Operating
Agreement, Corinthian shall provide prompt notice to all students attending the
Teach-out Schools of the intent to teach out those schools.  With respect to new
students who have enrolled between the date hereof and the execution of the
Operating Agreement, Corinthian shall provide such new students with the
opportunity to either (i) discontinue their education at Teach-out School, and
Corinthian shall forgive entirely any tuition or other fees charged during the
period, or (ii) the students shall be free to continue their education in the
ordinary course.

 

·                  The Department will continue its ongoing review of
Corinthian’s institutions for compliance with standards of administrative
capability.  If — whether through a recertification process, program review, or
otherwise — the Department determines that one or more Corinthian institutions
has failed to demonstrate administrative capability, the Department retains all
regulatory authority with respect to such schools.

 

4

--------------------------------------------------------------------------------


 

·                  Corinthian will provide refunds to any to new students
enrolling after the date of this MOU in schools that the Department determines
are ineligible for Title IV participation or deny recertification for Title IV
participation.

 

Sale of Schools

 

·                  As stipulated by statute and regulation, the Department
retains all regulatory and statutory authority to approve or deny any
transactions.

 

·                  Corinthian will promptly after the execution of the Operating
Agreement begin a sales process for the schools designated in the Operating
Agreement (the “Sales Schools”).  Corinthian anticipates that the sales process
will last between 4 months and 6 months. Promptly after execution of any
definitive agreements, Corinthian will work with the acquirors to seek approval
of a change in ownership from the Department and appropriate accreditors and
state licensing agencies.  The Department will review the application(s) for
approval of a change in ownership from a purchaser of any school owned by
Corinthian and its subsidiaries expeditiously and under standards generally
applicable to changes of ownership.

 

·                  The purchaser of any schools owned by Corinthian and its
subsidiaries must be acceptable to the Department.

 

·                  Corinthian must report to the monitor on a bi-monthly basis
the status of any sales negotiations.

 

5

--------------------------------------------------------------------------------


 

Teach-out Schools

 

·                  Corinthian will provide details of the teach-out plan, which
includes funding mechanisms, for each of the Teach-out schools.

 

·                  Corinthian will suspend new enrollments at the Teach-out
schools promptly after designation of such status.

 

·                  Corinthian will work with its accreditors, state licensing
agencies and the Department in establishing a teach-out plan for each Teach-Out
School, that includes an explanation of the funding mechanism proposed for the
plan.

 

·                  The Department reserves its statutory and regulatory
authority over the Teach-out Schools.

 

Coordination with States and Accreditors

 

·                  Corinthian will work closely with state licensing and
accreditation agencies in the course of implementation of the Plan, in
accordance with the requirements of each such agency.

 

Conclusion

 

·                  The Department has the right to review the Operating
Agreement 3 months from its signing to determine further action pursuant to the
Department’s statutory and regulatory authority.

 

6

--------------------------------------------------------------------------------


 

·                  This MOU does not supersede any of the Department’s statutory
and regulatory authorities and responsibilities.

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

CORINTHIAN COLLEGES, INC.

 

 

 

 

 

 

 

 

/s/ Jack D. Massimino

 

 

Jack D. Massimino

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

 

 

U.S. DEPARTMENT OF EDUCATION

 

 

 

 

 

 

 

 

/s/ Ted Mitchell

 

 

Ted Mitchell

 

 

Under Secretary

 

 

7

--------------------------------------------------------------------------------